 1   Ramiro Morales
     State Bar No. 007101
 2   William C. Reeves
     State Bar No. 008235
 3   MORALES FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
 4   Las Vegas, NV 89106
     Telephone: 702/699-7822
 5   Facsimile: 702/699-9455
 6   Attorneys for Defendant/Third Party Plaintiff
     St. Paul Fire and Marine Insurance Company
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   CENTEX HOMES,                           )             Case No.: 2:17-cv-02407-JAD-VCF
                                             )
11                  Plaintiff,               )             STIPULATION AND PROPOSED ORDER
                                             )             TO EXTEND DEADLINES AS TO THIRD
12          vs.                              )             PARTY DEFENDANT'S MOTION FOR
                                             )             GOOD FAITH SETTLEMENT
13   ST. PAUL FIRE & MARINE INS. CO., et al. )             DETERMINATION [DKT NO. 250]
                                             )
14                  Defendants.              )             (First Request)
                                             )
15                                           )
     and related matter(s).                  )
16                                           )
17          Third Party Plaintiff St. Paul Fire & Marine Ins. Co. ("St. Paul") and Third Party Defendant

18   First Specialty Ins. Corp. ("FSIC") stipulate and agree by and through counsel as follows:

19          WHEREAS, the deadline to oppose FSIC's Motion for Good Faith Settlement Determination

20   [Dkt. No. 250] ("Motion") is February 20, 2020;

21          WHEREAS, St. Paul needs additional time to analyze and evaluate the Motion;

22          WHEREAS, FSIC is amenable to reciprocal seven (7) day extensions of the deadlines to file

23   the Opposition and Reply to the Motion;

24          WHEREAS, counsel for FSIC is unavailable to attend a hearing on Motion between March

25   30, 2020 and April 7, 2020.

26   ///

27   ///

28

                                                       1
     STIPULATION                                                             Case No.: 2:17-cv-02407-JAD-VCF
 1          WHEREFORE, St. Paul and FSIC request that the deadlines for the Motion be extended as

 2   follows:

 3                 February 27, 2020      Deadline to file any Opposition

 4                 March 12, 2020         Deadline to file any Reply

 5          St. Paul and FSIC further request that in the event that the Court schedules a hearing on the

 6   Motion, such hearing not be scheduled between March 30, 2020 and April 7, 2020.

 7          IT IS SO AGREED.

 8   Dated: February 12, 2020

 9          MORALES FIERRO & REEVES                             THE GRAD LAW FIRM
10

11
     By     /s/ William C. Reeves                          By   /s/ Laleaque Grad
12          William C. Reeves                                   Laleaque Grad
            Morales Fierro & Reeves                             The Grad Law Firm
13          Attorneys for St. Paul                              Attorneys for FSIC
14

15          The Court, having considered the stipulation of the parties and good cause appearing, orders

16   as follows:

17          The deadlines for the Motion [Dkt. No. 250] are extended as follows:

18                 February 27, 2020      Deadline to file any Opposition

19                 March 12, 2020         Deadline to file any Reply

20   Dated: 2-18-2020
21

22

23

24

25

26

27

28

                                                       2
     STIPULATION                                                            Case No.: 2:17-cv-02407-JAD-VCF
